DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims filed on 4/2/21, and remarks filed on 4/2/21, the previous specification objections and claim objections are withdrawn.  The examiner will interpret the term “pipet” to be synonymous with the term “pipette”. The examiner thanks applicants for helping to make the record clear with respect to claim interpretation.
Based on the claim amendments and remarks, most of the previous 112b rejections are withdrawn.  However, some remain (applicants do not provide arguments for the 112b rejections for claim 1, and applicants state that claim 17 is reasonably clear without any explanation; see page 12 of their remarks. Additionally, the rejections of claims 8-10 remain with the examiner addressing applicants arguments in the Response to Arguments section at the end of the office action), and new rejections are entered to address the claim amendments.
The previous prior art rejection has been modified to address the claim amendments (see below).
Claim Interpretation
The receiving portion of claim 3 which receives a setting will be interpreted as an input device to a computer/controller which enables a setting to be set where the input setting is then used by the controller to control the device based on the input setting.
The paths of claim 15 will be interpreted as including the starting and ending points of the container as well as any transfer point in between.
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear if each of the first and second reagent containers of lines 4-7 are moved to both the first and second positions of lines 2-4.  Are all of the containers moved to all of the positions, or are the first containers moved to the first positions and the second containers moved to the second positions, respectively.
Regarding lines 15-21 of claim 1, it is unclear whether or not there is a detector for each holder (plurality of first and second holders to hold the first and second reagents of lines 23-32), or if there are only two detectors required (one for sample and first reagent, and one for sample 
As to lines 26 and 32 of claim 1, it is unclear if “a reaction container” is attempting to refer to the previously recited reaction container of lines 10 and 13, respectively, or if a new reaction container is attempting to be recited.  The examiner believes applicants are attempting to refer to the same reaction container with respect to each respective reagent dispensed, and believes the claims should be clarified as such.
Claims 2-19 are rejected based on further claim dependency.
As to claim 2, it is unclear what “the reaction containers” in lines 6 and 11 are attempting to refer to.  Previously, “a reaction container” is recited and it is now unclear whether there are multiple reaction containers.  Is there multiple first reaction containers which contain the first reagent and multiple second reaction containers that contain the second reagent, each at first and second holders, respectively? Or, are multiple are multiple first reaction containers which contain the first reagent and multiple second reaction containers that contain the second reagent each moved to both the first holders and second holders?
Regarding claims 8 and 9 and 10, it is unclear what the specific recited wavelengths are defined by.  How are the wavelengths different and what wavelengths would or would not meet the recited parameters? For example, would a full spectrum visible light bulb which provides a wavelength of lights from 400-750 satisfy the limitations since there exists light at multiple wavelengths along the spectrum which may be used for different measurements? Are these separate and distinct wavelengths or would a singular wavelength meet more than one of the limitations?  What would differentiate a wavelength for blood coagulation time compared to synthetic substrate or immunoephelometry?  The “blood coagulation time”, “synthetic substrate” and “immunoephelometry” are intended uses of the wavelength and do not set forth clear boundaries for what wavelengths would or would not accomplish each of these measurements.  
Regarding claim 17, it is unclear what an “adjacent part” is describing in line 4.  A “part” is not a structure, and the term “adjacent” does not help to further clarify what the structure is or is not. The examiner requests that applicants better define the part such that it is clear what the part is defined by.
As to claim 20, it is unclear whether or not each of the first and second reagent containers of lines 5-8 are moved to both the first and second positions of lines 3-5.  Are all of the containers moved to all of the positions, or are the first containers moved to the first positions and the second containers moved to the second positions, respectively.
Regarding lines 16-22 of claim 20, it is unclear if there is a detector for each holder (plurality of first and second holders to hold the first and second reagents of lines 23-32), or if there are only two detectors required (one for sample and first reagent, and one for sample and second reagent).  
As to lines 27 and 33 of claim 20, it is unclear if “a reaction container” is attempting to refer to the previously recited reaction container of lines 11 and 14, respectively, or if a new reaction container is attempting to be recited.  The examiner believes applicants are attempting to refer to the same reaction container with respect to each respective reagent dispensed, and believes the claims should be clarified as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurono et al (US 20140087472; hereinafter “Kurono”; already of record) in view of Makino et al (WO 2014103744 where US 20150316532 is used as a corresponding translation and is already of record; hereinafter “Makino”) alone or alternatively in view of Fujino et al (US 20080063570; hereinafter “Fujino”).
As to claim 1, Kurono teaches a sample analyzer (Kurono; Title, Figs. 2, 8, 14, 15) comprising: 
a reagent table on which reagent containers each holding a reagent are placed and that is configured to transfer the placed reagent containers to a first aspirating position and a second aspirating position, the reagent containers including: a first reagent container holding a first 
a first reagent dispensing unit that aspirates the first reagent from the first reagent container transferred to the first aspirating position, and dispenses the reagent into a reaction container (Kurono teaches first reagents on table section 11 or 12 to be aspirated at a first position by pipette 23/24; [46, 47, 48]); 
a second reagent dispensing unit that aspirates the second reagent from the second reagent container transferred to the second aspirating position, and dispenses the second reagent into a reaction container (Kurono teaches second reagents on table section 11/12 to be aspirated at a second position by pipette 24/25; [47, 48]); 
a detection unit comprising: holders that hold reaction containers, and detectors that are provided for the holders, respectively (Kurono teaches detection unit 40 with holders 41; [38, 47, 75, 84, 90]); and 
a controller programmed to: cause the reagent table to transfer the first reagent container to the first aspirating position and cause the first reagent dispensing unit to aspirate 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, “that …”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. The examiner notes that the “controller configured to…” language requires that the controller method be part of structure.
Kurono does not specifically teach that the first and second reagent dispensing units heat the reagents. However, Makino teaches the analogous art of an analyzer (Makino; Title, Fig. 1, 2) where the reagent dispensing unit heats the reagent (Makino; Fig. 4 [47, 48]). It would have been obvious to one of ordinary skill in the art to have modified the first and second reagent dispensers and the respective dispensing control method of Kurono to include heaters to heat the reagents as in Makino because Makino teaches that reagent dispenser heaters provide the advantage of controlling the reagent to a constant temperature for specific analyses, stable heating, and higher dispensing accuracy (Makino; [15, 17, 49]).
Although modified Kurono does not specifically teach that the reagents for the first and second measurement items are different, Kurono does teach different measurement items where blood coagulation is measured (Kurono; [60, 63, 70, 75] Fig. 10) and where PRP is measured using platelet aggreagation inducing reagent (Kurono; [90] Fig. 13), and also measuring PPP, ADP, PT; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106]. Therefore, the examiner believes that two different reagents would be used since Calcium Chloride (CaCl2) is known to be used for blood coagulation measurement, while platelet aggregation inducing 
As to claim 2, modified Kurono teaches the sample analyzer according to claim 1, wherein the detection unit comprises: a first detection unit; and a second detection unit, the first detection unit comprises: first holders configured to hold the reaction containers; and first detectors provided for the first holders, respectively, and the second detection unit comprises: second holders configured to hold the reaction containers; and second detectors provided for the second holders, respectively (Kurono teaches detection unit 40 with holders 41 to hold each of the reaction containers, where each of the holders has a light emitter and receiver/detector, and where each holder in the detector enables different sample analysis to be performed; [38, 47, 75, 84, 90, 98] Figs. 2, 8, 15).
As to claim 3, modified Kurono teaches the sample analyzer according to claim 2, further comprising a receiving portion that receives setting in which one of the first reagent dispensing unit and the second reagent dispensing unit is set to be used for each measurement item, wherein the controller controls the reagent table depending on the setting received via the receiving portion (Kurono teaches an input; [56, 67]. Kurono teaches that the dispensing units are controlled based on the specific measurement item; [38, 47, 75, 84, 90, 98] Figs. 2, 8, 15).
As to claim 4, modified Kurono teaches the sample analyzer according to claim 2, wherein the first reagent dispensing unit comprises a first pipet and a first heater that heats the first reagent held by the first pipet, and the second reagent dispensing unit comprises a second pipet and a second heater that heats the second reagent held by the second pipet (Kurono teaches each dispensing unit as a pipette; see claim 1 above. The modification of each pipette of Kurono to include a heater as in Makino has already been discussed in claim 1 above).
As to claim 6, modified Kurono teaches the sample analyzer according to claim 2, wherein the first detectors detect signals for analysis from the measurement specimens in the reaction containers into which the first reagent is dispensed by the first reagent dispensing unit and that are held by the respective first holders, the second detectors detect signals for analysis from the measurement specimens in the reaction containers into which the second reagent is dispensed by the second reagent dispensing unit and that are held by the respective second holders, and the controller analyzes the samples in the reaction containers held by the first holders based on the signals detected by the first detectors and analyzes the samples in the reaction containers held by the second holders based on the signals detected by the second detectors (Kurono teaches detection unit 40 with holders 41 to hold each of the reaction containers, where each of the holders has a light emitter and receiver/detector, and where each holder in the detector enables different sample analysis to be performed; [38, 47, 75, 84, 90, 98] Figs. 2, 8, 15).
As to claim 12, modified Kurono teaches the sample analyzer according to claim 6, wherein the controller calculates a coagulation time based each of the signals detected by the first detectors and calculates a coagulation time based on each of the signals detected by the second detectors (Kurono teaches the controller; Fig. 3. Kurono teaches the detector which detects multiple containers where coagulation time is one of the measurement items; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106]).
As to claim 20, Kurono teaches a sample analyzing method by a sample analyzer (Kurono; abstract, Title, Figs. 2, 8, 14, 15), the analyzer comprising: 
a reagent table on which reagent containers each holding a reagent are placed and that is configured to transfer the placed reagent containers to a first aspirating position and a second aspirating position, the reagent containers including: a first reagent container holding a first reagent used for a first measurement item; and a second reagent container holding a second reagent used for a second measurement item (Kurono teaches first reagents on table section 11 or 12 to be aspirated at a first position by pipette 23/24, and second reagents on table section 11/12 to be aspirated at a second position by pipette 24/25; [46, 47].  Kurono does teach different measurement items where blood coagulation is measured (Kurono; [60, 63, 70, 75] Fig. 10) and where PRP is measured using platelet aggregation inducing reagent (Kurono; [90] Fig. 13), and also measuring PPP, ADP, PT; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106]. Kurono also teaches that different measurement items are preprocessed in different ways; [5-7]. Further, Kurono teaches evaluating PT and APTT as different measurement items in Figure 15, where the instant specification states that different reagents are used for PT and APTT measurement items; see [27-28] of the instant specification, where the examiner is unsure of how the prior art is different if it is evaluating the same measurement items as in the instant case.); 
a first reagent dispensing unit that aspirates the first reagent from the first reagent container transferred to the first aspirating position, and dispenses the reagent into a reaction 
a second reagent dispensing unit that aspirates the second reagent from the second reagent container transferred to the second aspirating position, and dispenses the second reagent into a reaction container (Kurono teaches second reagents on table section 11/12 to be aspirated at a second position by pipette 24/25; [47, 48]); 
a detection unit comprising: holders that hold reaction containers, and detectors that are provided for the holders, respectively (Kurono teaches detection unit 40 with holders 41; [38, 47, 75, 84, 90]); and 
wherein the method comprises: transferring, by the reagent table, the first reagent container to the first aspirating position and aspirate and dispense, by the first reagent dispensing unit, the first reagent into a reaction container; and transferring, by the reagent table, the second reagent container to the second aspirating position and to aspirate and dispense, by the second reagent dispensing unit, the second reagent into a reaction container (Kurono; [46-48, 54, 75, 90] Fig. 3).
Kurono does not specifically teach that the first and second reagent dispensing units heat the reagents. However, Makino teaches the analogous art of an analyzer (Makino; Title, Fig. 1, 2) where the reagent dispensing unit heats the reagent (Makino; Fig. 4 [47, 48]). It would have been obvious to one of ordinary skill in the art to have modified the first and second reagent dispensers and the respective dispensing control method of Kurono to include heaters to heat the reagents as in Makino because Makino teaches that reagent dispenser heaters provide the advantage of controlling the reagent to a constant temperature for specific analyses, stable heating, and higher dispensing accuracy (Makino; [15, 17, 49]).
Although modified Kurono does not specifically teach that the reagents for the first and second measurement items are different, Kurono does teach different measurement items where blood coagulation is measured (Kurono; [60, 63, 70, 75] Fig. 10) and where PRP is .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurono/Makino or Kurono/Makino/Fujino in view of Katsumi et al (US 20110223063; hereinafter “Katsumi”; already of record).
As to claim 5, modified Kurono teaches the sample analyzer according to claim 2 (see above), and reagent containers placed on the reagent table (see above).
Modified Kurono does not specifically teach a cooling device that cools the reagent containers placed on the reagent table.  However, Katsumi teaches the analogous art of an analyzer (Katsumi; Fig. 2) with a cooling device that cools the reagent containers placed on the reagent table (Katsumi; [77] Fig. 7-8). It would have been obvious to one of ordinary skill in the art to have modified the reagent table of modified Kurono to include a cooling device as in Katsumi because Katsumi teaches that using a cooling device enables reagents to be kept at a cooled and desired temperature (Katsumi; [77]) thereby preventing degradation (Katsumi; [3, 88]).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurono/Makino or Kurono/Makino/Fujino in view of Yamamoto et al (US 20080044912; hereinafter “Yamamoto”; already of record).
As to claim 7, modified Kurono teaches the sample analyzer according to claim 6, with the detector having a light emitting unit/light source unit and a light detector (see above).
Modified Kurono does not specifically teach first optical fibers that guide light emitted from the light source unit to the first detectors; and second optical fibers that guide the light emitted from the light source unit to the second detectors. However, Yamamoto teaches the analogous art of an analyzer (Yamamoto; Fig. 1-2) with first optical fibers that guide light emitted from the light source unit to the first detectors; and second optical fibers that guide the light emitted from the light source unit to the second detectors (Yamamoto teaches optical fibers running from a light source to each holder; See figure 8, and also Figs. 9-12, 27-31 [43, 52, 55, 59, 61, 63, 65, 66]). It would have been obvious to one of ordinary skill in the art to have modified the first and second detector regions having a light source and detector of modified Kurono to include an optical fiber for each holder within the detector as in Yamamoto because Yamamoto teaches that it is well known to use optical fibers for each holder to provide lilght at different wavelengths for various measurements (Yamamoto; [43, 52, 55, 59, 61, 63, 65, 66]). 
As to claim 8, modified Kurono teaches the sample analyzer according to claim 7, wherein the light source unit emits at least one of: light having a first wavelength for blood coagulation time measurement; light having a second wavelength for synthetic substrate measurement; and light having a third wavelength for immunonephelometry measurement (As best understood, Kurono teaches a detector measuring various measurement items PPP, ADP, PT; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106].  Further, the modification of the detector of modified Kurono to include the optical fibers of Yamamoto has already been discussed in claim 7 above, where Yamamoto teaches the various wavelengths of 660 nm, 405 nm, 800 nm for each measurement item; [43, 61, 131, 151]).
As to claim 9, modified Kurono teaches the sample analyzer according to claim 7, wherein the light source unit emits: light having a first wavelength for blood coagulation time measurement; light having a second wavelength for synthetic substrate measurement; and light having a third wavelength for immunonephelometry measurement (As best understood, Kurono teaches a detector measuring various measurement items PPP, ADP, PT; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106].  Further, the modification of the detector of modified Kurono to include the optical fibers of Yamamoto has already been discussed in claim 7 above, where Yamamoto teaches the various wavelengths of 660 nm, 405 nm, 800 nm for each measurement item; [43, 61, 131, 151]).
As to claim 10, modified Kurono teaches the sample analyzer according to claim 7, wherein the light source unit sequentially and repeatedly emits: light having a first wavelength; light having a second wavelength; and light having a third wavelength, the controller generates time-series data for each of the light having the first wavelength, the light having the second wavelength, and the light having the third wavelength and analyzes the samples based on the generated time-series data, and the light having the first wavelength, the light having the second wavelength, and the light having the third wavelength are each one of light for blood coagulation time measurement, light for synthetic substrate measurement, and light for 
As to claim 11, modified Kurono teaches the sample analyzer according to claim 7, wherein the first detectors comprise sensors that receive light from the reaction containers held by the first holders and output the signals for analysis, respectively, the second detectors comprise sensors that receive light from the reaction containers held by the second holders and output the signals for analysis, respectively, and the controller analyzes the samples in the reaction containers held by the first holders based on changes with time in the signals outputted by the sensors of the first detectors and analyzes the samples in the reaction containers held by the second holders based on changes with time in the signals outputted by the sensors of the second detectors (As best understood and although functional, Kurono teaches a detector measuring various measurement items PPP, ADP, PT over time for the first and second holder regions; Fig. 10, 15 [60, 63, 65, 69-71, 79, 98, 100, 101, 106].  Further, the modification of the detector of modified Kurono to include the optical fibers of Yamamoto has already been discussed in claim 7 above, where Yamamoto teaches the detectors analyzing each of the signals for the holders at various wavelengths of 660 nm, 405 nm, 800 nm for each measurement item over time; [43, 61, 131, 151]).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurono/Makino or Kurono/Makino/Fujino in view of Chow et al (US 20060051243; hereinafter “Chow”).
As to claim 13, modified Kurono teaches the sample analyzer according to claim 2, further comprising: a heating table (Kurono teaches heating table 16; Fig. 2 [30]) comprising: 
Although Kurono teaches a transfer unit for transferring from the heating table to the detector units, Kurono does not specifically teach multiple transfer units transferring from the heating table to the detector.  However, Chow teaches the analogous art of an analyzer (Chow; Fig. 1, Title) with multiple transfer units transferring from the heating table to different detectors (Chow teaches multiple detectors, each having a cuvette transporter mechanism to move reaction containers to the detectors; claim 13 and [21, 39], Fig. 1). It would have been obvious to one of ordinary skill in the art to have modified the multilple detector units with the transfer mechanism 28 of Kurono to have included multiple transfer mechanisms to move to each detector as in Chow because Chow teaches that it is well known to have different transport mechanisms for different detectors (Chow; claim 13, [21, 39]), and this would further improve the device throughput by enabling multiple detections to take place during transfer of other reaction containers.  Alternatively, it would have been obvious to one of ordinary skill in the art to have modified both transfer devices moving samples between the heating table and detector of Kurono to have both transfer devices moving samples to the detector as in Chow because Chow teaches that it is well known to have multiple transfer devices performing the transfer function to detectors (Chow; claim 13 and [21, 39], Fig. 1).
As to claim 14, modified Kurono teaches the sample analyzer according to claim 13, wherein the first transfer unit transfers the reaction container held in a first one of the holding holes at a first position to the first holder, and the second transfer unit transfers the reaction 
As to claim 15, modified Kurono teaches the sample analyzer according to claim 13, wherein the first reagent dispensing unit dispenses the first reagent into the reaction container at a first discharging position on a path in which the reaction container is transferred by the first transfer unit, and the second reagent dispensing unit dispenses the second reagent into the reaction container at a second discharging position on a path in which the reaction container is transferred by the second transfer unit (Kurono teaches first dispenser 23 dispensing at position 38 while the cuvette is being held by transfer unit 27; [46]. Kurono teaches the second dispenser 24/25 dispensing at positions 39a/b while the cuvette is held by transfer unit 28; [47, 75].  The modification of the transfer unit moving from the heating table to the detectors of Kurono to include multiple transfer units (or alternatively of the transfer units of Kurono to each move from the heating table to the holders in the detectors) as in Chow is discussed in claim 13 above, where this modification results in each transfer unit of Kurono holding the containers while dispensing and then moving the container to the detector).
As to claim 16, modified Kurono teaches the sample analyzer according to claim 15, wherein a transfer distance by which the first transfer unit transfers the reaction container from the first discharging position to the first detection unit is substantially equal to a transfer distance by which the second transfer unit transfers the reaction container from the second discharging position to the second detection unit (The modification of the transfer unit moving from the heating table to the detectors of Kurono to include multiple transfer units (or alternatively of the transfer units of Kurono to each move from the heating table to the holders in the detectors) as in Chow is discussed in claim 13/15 above. The distance between position 38 and the closest 
As to claim 17, modified Kurono teaches the sample analyzer according to claim 13, further comprising a housing comprising a first side surface and a second side surface adjacent to the first side surface, wherein the heating table is arranged inside the housing and near an adjacent part in which the first side surface is adjacent to the second side surface, the first detection unit is arranged on a side of the first side surface close to the adjacent part and along the first side surface of the housing, the second detection unit is arranged on a side of the second side surface close to the adjacent part and along the second side surface of the housing, the first holders of the first detection unit are arranged side by side along the first side surface in a plan view, and the second holders of the second detection unit are arranged side by side along the second side surface in the plan view (As best understood, Kurono teaches the heating table, with multiple sides where the detector includes rows of samples side by side (either multiple rows vertically, or two rows horizontally), with each of the vertical or horizontal rows being close to many different internal/adjacent parts and along the left/right and/or front/back sides. Alternatively, Kurono teaches first holders as the vertical row of two holders on the left side, and second holders as the top right two horizontal holders along the top side, each of these being orthogonal; Fig. 2). 
As to claim 18, modified Kurono teaches the sample analyzer according to claim 17, wherein a direction in which the first holders are arranged side by side is substantially orthogonal to a direction in which the second holders are arranged side by side (As best understood, Kurono teaches first holders as the vertical row of two holders on the left side, and second holders as the top right two horizontal holders along the top side, each of these being orthogonal; Fig. 2).
As to claim 19, modified Kurono teaches the sample analyzer according to claim 17, further comprising: a transporter that transports a sample container holding the sample, to a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 17, 18 of copending application 15980903. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a reagent table (claim 18), a first and second reagent dispensing unit (claims 1, 17), a detection unit with a plurality of holders (claim 1, 3), a controller (claim 1). Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of copending application 15980903.
Response to Arguments
Applicant's arguments, filed 4/2/21, towards the 112b rejections of claims 8-10 have been fully considered but they are not persuasive. Applicants argue that the claims are clear as to what respective wavelengths are being emitted, and that further definition is not needed.  However, the examiner respectfully disagrees. Regarding claims 8 and 9 and 10, it is unclear what the specific recited wavelengths are defined by.  How are the wavelengths different and what wavelengths would or would not meet the recited parameters?  For example, would a full spectrum visible light bulb which provides a wavelength of lights from 400-750 satisfy the limitations since there exists light at multiple wavelengths along the spectrum which may be used for different measurements? Are these separate and distinct wavelengths or would a singular wavelength meet more than one of the limitations?  What would differentiate a .
Applicant’s arguments towards the prior art have been considered, but are moot because they are towards the amended claims and not the current rejection (see rejections above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798